UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
JANAN VARGHESE JACOB et al.,              )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           )                  Case No. 21-cv-1874 (APM)
                                          )
JOSEPH R. BIDEN et al.,                   )
                                          )
      Defendants.                         )
_________________________________________ )
                         MEMORANDUM OPINION AND ORDER

       This matter was transferred from the Northern District of California with two pending

motions: (1) Plaintiffs’ Second Renewed Motion for Class Certification, ECF No. 101, and

(2) Plaintiffs’ Renewed Motion for Preliminary Injunction, ECF No. 102. Defendants have

opposed both motions, arguing, among other things, that Plaintiffs lack standing. See Defs.’ Opp’n

to Pls.’ Renewed Mot. for Class Certification, ECF No. 106, at 6–7; Defs.’ Opp’n to Pls.’ Renewed

Mot. for Prelim. Injunctive Relief, ECF No. 107, at 15.

       Plaintiffs bear the burden of establishing standing, and “[e]ach element must be supported

in the same way as any other matter on which the plaintiff bears the burden of proof, i.e., with the

manner and degree of evidence required at the successive stages of the litigation.” Susan B.

Anthony List v. Driehaus, 573 U.S. 149, 158 (2014) (internal quotation marks omitted). “[A] party

who seeks a preliminary injunction must show a substantial likelihood of standing.” Food & Water

Watch, Inc. v. Vilsack, 808 F.3d 905, 913 (D.C. Cir. 2015) (internal quotation marks omitted). The

court applies “the heightened standard for evaluating a motion for summary judgment” at the

preliminary injunction stage, which means “the plaintiff cannot rest on mere allegations, but must
set forth by affidavit or other evidence specific facts that, if taken to be true, demonstrate a

substantial likelihood of standing.” Elec. Privacy Info. Ctr. v. Presidential Advisory Comm’n on

Election Integrity, 878 F.3d 371, 377 (D.C. Cir. 2017) (alteration omitted) (internal quotation

marks omitted). In addition, because “standing is not dispensed in gross,” Plaintiffs must identify

specific Plaintiffs who have standing. Town of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645,

1650 (2017) (internal quotation marks omitted).

       Plaintiffs’ motion for preliminary injunction fails because they have not presented any

“affidavit[s] or other evidence,” Elec. Privacy Info. Ctr., 878 F.3d at 377, supporting their claims

of standing. In fact, Plaintiffs cite exclusively to the Second Amended Complaint in the portion

of their preliminary injunction briefing that purports to establish standing. See Pls.’ Notice of Mot.

& Renewed Mot. for Prelim. Inj., ECF No. 102, Mem. in Supp. of Pls.’ Renewed Mot. for Prelim.

Inj., ECF No. 102-1, at 13–15. Indeed, none of the 39 exhibits attached to Plaintiffs’ motion are

affidavits or other factual evidence that would substantiate Plaintiffs’ claims that Defendants have

caused them to suffer a redressable injury. Plaintiffs’ failure to bring forth such evidence is fatal

to their motion. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992) (standing is “an

indispensable part of the plaintiff’s case”).

       The court recognizes that, prior to transferring this case to this court, Judge Chen of the

Northern District of California found that Plaintiffs had standing at the motion to dismiss stage.

Jacob v. Biden, No. 21-cv-261-EMC, 2021 WL 2333853, at *11–12 (N.D. Cal. June 8, 2021).

Plaintiffs’ burden to establish standing, however, increases at each “successive stage[] of the

litigation.” Lujan, 504 U.S. at 561. While “[a]t the pleading stage, general factual allegations of

injury resulting from the defendant’s conduct may suffice,” Plaintiffs may “no longer rest on such

‘mere allegations’” at the preliminary injunction stage. Id. at 561. Accordingly, Judge Chen’s



                                                  2
decision on the motion to dismiss does not save Plaintiffs’ claims under the heightened scrutiny

applied to a motion for preliminary injunction, and Plaintiffs’ motion for injunctive relief must be

denied.

          Finally, because Plaintiffs have failed to present any evidence of standing in connection

with their motion for class certification, it too fails. See Gomez v. Trump, No. 20-cv-1419 (APM),

2020 WL 3429786, at *6 (D.D.C. June 23, 2020) (“[O]n a motion for class certification, a plaintiff

must demonstrate jurisdiction through evidentiary proof.” (internal quotation marks omitted)).

          For the foregoing reasons, the court denies without prejudice Plaintiffs’ Second Renewed

Motion for Class Certification, ECF No. 101, and Plaintiffs’ Renewed Motion for Preliminary

Injunction, ECF No. 102.




Dated: September 3, 2021                                     Amit P. Mehta
                                                      United States District Court Judge




                                                  3